Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election without traverse of Group II and species (MERS-CoV) in the reply filed on 7/13/2022 is acknowledged.
Claims 9, 10, 17, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.
Claims 3-8, 11-16 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 3/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 3-8, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 3-8, 11-16 as submitted 7/13/2022.
Claim 3 recites “a central helix”. It is noted the instant specification teaches: for MERS-CoV S protein, “the” central helix is at about residues 1062-1103 of SEQ ID NO: 1. It is not clear if the claim intends to recite “a” or “any” central helix or said central helix.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. Claims 3-8, 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13-17, 19 of U.S. Patent No. 10960070. 
See claims 3-8, 11-16 as submitted 7/13/2022.
Claims 1-10, 13-17, 19 of U.S. Patent No. 10960070 recite an immunogen, comprising: a recombinant coronavirus S ectodomain trimer comprising protomers comprising one or two proline substitutions at a junction between a heptad repeat 1 (HR1) and a central helix that stabilize the S ectodomain trimer in a prefusion conformation; wherein the recombinant coronavirus S ectodomain trimer comprises two consecutive proline substitutions at the junction between the HR1 and the central helix; wherein the coronavirus is one of MERS-CoV (elected species); wherein the coronavirus is a betacoronavirus; wherein the protomers of the recombinant coronavirus S ectodomain trimer further comprise one or more additional amino acid substitutions that stabilize the recombinant coronavirus S ectodomain trimer in the prefusion conformation; wherein the protomers of the S ectodomain trimer further comprise one or more mutations to a S1/S2 protease cleavage site and/or a S2′ protease cleavage site to inhibit protease cleavage; wherein the recombinant coronavirus S ectodomain trimer is soluble; wherein a C-terminal residue of the protomers in the ectodomain is linked to a transmembrane domain by a peptide linker, or is directly linked to the transmembrane domain; wherein a C-terminal residue of the S2 ectodomain is linked to a protein nanoparticle subunit by a peptide linker, or is directly linked to the protein nanoparticle subunit; wherein the protein nanoparticle subunit is a ferritin nanoparticle subunit; an isolated nucleic acid molecule encoding a protomer of the recombinant coronavirus S ectodomain trimer of claim 1; operably linked to a promoter; wherein the nucleic acid molecule is an RNA molecule; vector comprising the nucleic acid molecule of claim 13; wherein the vector is a viral vector; a method of producing a recombinant coronavirus S ectodomain trimer stabilized in a prefusion conformation, comprising: expressing the nucleic acid molecule or vector of claim 13 in an isolated host cell to produce the recombinant coronavirus S ectodomain trimer; and purifying the recombinant coronavirus S ectodomain trimer. It is noted a method of producing a product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 3-8, 11-16 and claims 1-10, 13-17, 19 of U.S. Patent No. 10960070 recite a nucleic acid molecule encoding a recombinant coronavirus S protein comprising two proline substitutions between a heptad repeat 1 (HR1) and a central helix of the S protein; wherein the coronavirus is a betacoronavirus; wherein the coronavirus is one of MERS-CoV, SARS-CoV, NL63-CoV, 229E-CoV, OC43-CoV, HKUI1- CoV, WIV1-CoV, MHV, HKU9-CoV, PEDV-CoV, or SDCV; wherein the recombinant coronavirus S protein further comprises a mutation to inhibit cleavage of a S1/S2 protease cleavage site; operably linked to a promoter; an immunogenic composition comprising the nucleic acid molecule of claim 3, and a pharmaceutically acceptable carrier; wherein the nucleic acid molecule is an mRNA molecule; wherein the coronavirus is a betacoronavirus; wherein the coronavirus is one of MERS-CoV (elected species); wherein the recombinant coronavirus S protein further comprises a mutation to inhibit cleavage of a S1/S2 protease cleavage site; operably linked to a promoter; an immunogenic composition comprising the nucleic acid molecule of claim 11, and a pharmaceutically acceptable carrier.

5. Claims 3, 4, 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20-24, 27-30 of copending Application No. 17/798021.
See claims 3, 4, 6-8 as submitted 7/13/2022.
Claims 1-17, 20-24, 27-30 of copending Application No. 17/798021 recite an immunogen, comprising: a recombinant SARS-CoV-2 S ectodomain trimer comprising protomers comprising an amino acid sequence at least 95% identical to residues 16-1208 of SEQ ID NO: 2 and comprising proline substitutions at positions 986 and 987 of SEQ ID NO: 2 that stabilize the S ectodomain trimer in a prefusion conformation; wherein the protomers in the recombinant SARS-CoV-2 S ectodomain trimer comprise an amino acid sequence at least 98% identical to residues 16-1208 of SEQ ID NO: 2 and comprise the two amino acid substitutions; wherein the protomers in the recombinant SARS-CoV-2 S ectodomain trimer comprise an amino acid sequence at least 99% identical to residues 16-1208 of SEQ ID NO: 2 and comprise the two amino acid substitutions; wherein the protomers in the recombinant SARS-CoV-2 S ectodomain trimer comprise the amino acid sequence set forth as residues 16-1208 of SEQ ID NO: 2; wherein the one or to amino acid substitutions are K986P and V987P substitutions relative to a native SARS-CoV-2 S sequence set forth as SEQ ID NO: 1; wherein the protomers of the recombinant SARS-CoV-2 S ectodomain trimer further comprise one or more additional amino acid substitutions that stabilize the recombinant SARS-CoV-2 S ectodomain trimer in the prefusion conformation; wherein the protomers in the recombinant SARS-CoV-2 S ectodomain trimer further comprise one or more of N501Y, K417N, and E484K substitutions; wherein a C-terminal residue of the protomers in the ectodomain is linked to a trimerization domain by a peptide linker, or is directly linked to the trimerization domain; wherein the trimerization domain is a T4 fibritin trimerization domain; wherein the protomers linked to the T4 fibritin trimerization domain comprise an amino acid sequence at least 95% identical to residues 16-1235 of SEQ ID NO: 2 and comprise the amino acid substitutions that stabilize the S ectodomain trimer in the prefusion conformation; wherein the protomers linked to the T4 fibritin trimerization domain comprise residues 16-1235 of SEQ ID NO: 2; wherein a S1/S2 protease cleavage site of the S ectodomain is mutated to inhibit protease cleavage; wherein the recombinant SARS- CoV-2 S ectodomain trimer is soluble; wherein a C-terminal residue of the protomers in the ectodomain is linked to a transmembrane domain by a peptide linker, or is directly linked to the transmembrane domain; wherein the protomers linked to the transmembrane domain comprise an amino acid sequence at least 95% identical to residues 16-1273 of SEQ ID NO: 3 and comprise the amino acid substitutions that stabilize the S ectodomain trimer in the prefusion conformation; wherein the protomers linked to the transmembrane domain comprise the amino acid sequence set forth as residues 16-1273 of SEQ ID NO: 3; wherein a C-terminal residue of the protomers is linked to a protein nanoparticle subunit by a peptide linker, or is directly linked to the protein nanoparticle subunit; an isolated nucleic acid molecule encoding a protomer of the recombinant SARS-CoV-S ectodomain trimer of any one of the prior claims; operably linked to a promoter; a vector comprising the nucleic acid molecule of claim 20 or claim 21; wherein the vector is a viral vector; immunogenic composition comprising the immunogen, protein nanoparticle, virus-like particle, nucleic acid molecule, or vector of any one of the prior claims, and a pharmaceutically acceptable carrier; method comprising administering the nucleic acid molecule. Further, it is noted a method of using a product renders the product obvious.
It is noted that specification of 17/798021 teaches wherein central helix is located at about residues 988-1029 (p. 20 of specification).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 3, 4, 6-8 and claims 1-17, 20-24, 27-30 of copending Application No. 17/798021 recite a nucleic acid molecule encoding a recombinant coronavirus S protein comprising two proline substitutions between a heptad repeat 1 (HR1) and a central helix of the S protein; wherein the coronavirus is a betacoronavirus; wherein the recombinant coronavirus S protein further comprises a mutation to inhibit cleavage of a S1/S2 protease cleavage site; operably linked to a promoter; an immunogenic composition comprising the nucleic acid molecule of claim 3, and a pharmaceutically acceptable carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6. Claims 5, 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20-24, 27-30 of copending Application No. 17/798021 as applied to claims 3, 4, 6-8 above and further in view of Ciaramella et al. (WO2017070626)(See PTO-892: Notice of References Cited).
See claims 5, 11-16 as submitted 7/13/2022.
See the recitations to claims 1-17, 20-24, 27-30 of copending Application No. 17/798021 above.
Claims 1-17, 20-24, 27-30 of copending Application No. 17/798021 do not recite: MERS-CoV; mRNA molecule.
Ciaramella et al. teaches: betacoronavirus (p. 3); MERS-CoV (p. 3); antigenic polypeptides thereof (p. 6); mRNA vaccines to treat MERS-CoV (p. 4).
One of ordinary skill in the art would have been motivated to use mRNA form and MERS-CoV as taught by Ciaramella et al. of nucleic acid construct as recited in claims 1-17, 20-24, 27-30 of copending Application No. 17/798021. Claims 1-17, 20-24, 27-30 of copending Application No. 17/798021 recite nucleic acid encoding coronavirus protein, and Ciaramella et al., which also teaches nucleic acid encoding coronavirus protein, teaches use of mRNA forms and such a species including MERS-CoV (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
useing mRNA form and MERS-CoV as taught by Ciaramella et al. of nucleic acid construct as recited in claims 1-17, 20-24, 27-30 of copending Application No. 17/798021. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Chan et al. (“Functional Characterization of Heptad Repeat 1 and 2 Mutants of the Spike Protein of Severe Acute Respiratory Syndrome Coronavirus,” Journal of Virology, Vol. 80, No. 7: 3225-3237 (2006))(cited in applicant’s IDS submitted 3/8/2021) teaches: spike protein of SARS CoV (p. 3225); including wherein the trimer suggests that these regions are involved in the membrane fusion process (p. 3226); including Pro residue replacing positions in HR1, including at positions 913, 927, 941, 955 (p. 3225).
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648